CYNTHIA HOLCOMB HALL, Circuit Judge:
This case involves a First Amendment challenge to 47 U.S.C. § 533(b), the telephone company — cable television cross-ownership prohibition. The district court stayed the proceedings pending resolution by this court of GTE California, Inc. v. Federal Communications Commission, 39 F.3d 940 (9th Cir.1994). After the stay was entered, the plaintiffs moved in the district court for a preliminary injunction against enforcement of § 533(b) pending resolution of this case. The district court summarily denied the application for a preliminary injunction, and this interlocutory appeal followed.
US West, Inc. v. United States, 48 F.3d 1092 (9th Cir.1994), raised the same First Amendment issue as the present case, and we consolidated the two eases for purposes of oral argument. In a separate published opinion in US West, filed along with this disposition, we hold that § 533(b) violates the First Amendment.
The district court’s order denying preliminary injunctive relief is therefore REVERSED and the case is REMANDED for further proceedings consistent with this opinion and with the opinion in US West.